                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

FRANCENE LORRAINE TRUJILLO,

              Plaintiff,

v.                                                              No. CV 20-167 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO AWARD ATTORNEY FEES
              UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney’s Fees

Pursuant to the Equal Access to Justice Act, 28 U.S.C.A. § 2412 (West) With

Supporting Memorandum (the “Motion”), (Doc. 36), filed June 16, 2021; and

Commissioner Andrew Saul’s Response to Plaintiff’s Motion for Attorney’s Fees

Pursuant to the Equal Access to Justice Act, (the “Response”), (Doc. 39), filed June 29,

2021. In his Response, the Commissioner “notifies the Court that he does not oppose

th[e] [M]otion.” Id. at 1. The Court, having reviewed the parties’ briefing and noting the

Motion is unopposed, finds the Motion is well-taken and shall be granted.

       IT IS THEREFORE ORDERED that Plaintiff be awarded $6,068.00 in attorney

fees pursuant to EAJA, 28 U.S.C. § 2412, made payable to Plaintiff but mailed to

Plaintiff’s attorney. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s
counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
